Filed 9/15/16 C.Z. v. Superior Court CA1/3
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           FIRST APPELLATE DISTRICT

                                                      DIVISION THREE


C.Z.,
          Petitioner,
v.                                                                               A148651
THE SUPERIOR COURT OF CONTRA
COSTA COUNTY,                                                                    (Contra Costa County
                                                                                 Super. Ct. Nos. J15-00788,
          Respondent;                                                            J15-00789)
CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU,
          Real Party in Interest.


          Petitioner C.Z., the mother of three-year-old K.D. I and 14-month-old K.D. II,1
challenges the Contra Costa County juvenile court’s June 15, 2016 order terminating
family reunification services and setting a hearing, pursuant to Welfare and Institutions
Code section 366.26.2 For the reasons stated below, we deny the petition.
                          FACTUAL AND PROCEDURAL BACKGROUND
          On July 15, 2015, the Contra Costa County Children and Family Services Bureau
(bureau) filed petitions for each child alleging that C.Z. (Mother) has a substance abuse




1
          The two minors have the same initials.
2
          Unless otherwise noted all statutory references are to the Welfare and Institutions
Code.

                                                                    1
problem that impairs her ability to care for that child.3 According to the July 16, 2015
detention/jurisdiction report filed by the bureau, Mother arrived at Alta Bates Hospital by
ambulance, under the influence of alcohol, and delivered K.D. II in the hospital lobby.
On a scale of 1 to 10, Mother’s alcohol level was 9.3; K.D. II was born intoxicated. The
newborn was admitted to the neonatal intensive care unit for respiratory distress. Mother
later reported that she had a toothache the day she gave birth and consumed vodka, rather
than pain medication, due to her concern that she not take such medication when she was
two days overdue. She also stated that due to her high tolerance for alcohol, she did not
feel drunk.
       After the delivery, the bureau received a referral alleging general neglect by
Mother. Mother agreed to attend counseling and support groups and to submit to random
drug and alcohol testing. She was already attending counseling and drug testing under
the terms of probation imposed in criminal proceedings. Her probation officer reported
that she had been convicted for physical abuse (described below) and then violated her
probation when she assaulted her oldest child in September 2015. Nonetheless, the
probation officer described Mother as a “model probationer,” keeping all her
appointments, completing parenting and life skill classes, and submitting to random drug
testing. The probation officer opined, however, that the testing did not include testing for
alcohol consumption. Because of the parents’ willingness to engage in services, the
willingness of the children’s paternal grandfather to allow the children to reside with him
if Mother experienced a relapse, and the father’s agreement to protect the children if
Mother relapsed, the children were returned to Mother’s care. Pursuant to a voluntary



3
       The petition regarding K.D. I also alleges that Mother has a history of engaging in
domestic violence with the father, which places the child at substantial risk of emotional
harm and physical injury. That allegation was ultimately dismissed, with Mother
promising to engage in domestic violence classes. The analogous allegation in the
petition regarding K.D. II is crossed out.
       The petitions also make allegations regarding the father. The current writ petition,
however, is only from Mother. Consequently, we focus on the facts relevant to her.

                                             2
family maintenance plan, Mother enrolled in outpatient treatment at the Ujima West
Recovery Center and agreed to comply with her probation requirements.
       However, after Mother began treatment at Ujima, the bureau learned that she
arrived at her program drunk three times within a seven-day period. Once she drove with
her children while intoxicated. Based on these developments, the bureau decided the
children should be placed in protective custody. The paternal grandfather indicated that
he was unable to care for them; no other family member could be approved for
immediate placement. Therefore, the children were placed in protective custody on an
emergency basis and petitions were filed on their behalf. K.D. I and K.D. II were
formally detained on July 16, 2015. On October 20, 2015, Mother pled no contest to the
allegation that her substance abuse problem impairs her ability to care for the children.
       The bureau’s October 20, 2015 dispositional report recommended that family
reunification services be provided to Mother. The report reviewed the mother’s child
welfare history in two counties, which showed that there had been five previous
allegations of abuse/neglect between 2007 and 2014 concerning K.D.I and two older
children who are not the subjects of this petition. It also showed that Mother had a March
2010 misdemeanor conviction for corporal injury on a spouse or cohabitant and a
February 2013 felony conviction for inflicting injury on a child. The report also noted
that Mother has a total of four children—none of whom were in her care. Her oldest
child was conceived when Mother was raped. During a court-ordered visit, Mother
physically assaulted the child, resulting in her conviction for corporal injury upon the
child. The court issued a restraining order, prohibiting Mother from having contact with
the two older children. The paternal grandmother is the legal guardian of Mother’s
second child. The eldest child, who suffers from “ongoing behavioral and mental health
problems,” was placed in foster care.
       When she was very young, Mother was exposed to extreme domestic violence.
Her father shot himself while attempting to murder her mother. Mother’s father was a
heavy drinker and very abusive towards Mother’s mother. As a child, Mother and her
siblings were the subjects of multiple child welfare referrals.

                                              3
       Mother began drinking alcohol when she was approximately 13 years old. She
recounts that her consumption was relatively sporadic until guardianships were
established for her older two children. She denies any other substance abuse and claims
that she did not drink when she was pregnant with K.D. II. She insists that she did not
have a consistent pattern of alcohol abuse before the bureau intervened with her family.
       Mother also concedes that she has trouble managing anger, which has affected her
relationships with her eldest daughter and her romantic partners. There were incidents of
choking and hitting with her prior partner, especially when they were both drinking. She
denies any significant violence in her current romantic relationship, but admits that when
she is angry at her current partner, she has occasional affairs with her former partner. She
admits that this behavior is immature and is working to find other means of dealing with
her anger.
       When Mother was released from custody, she entered an inpatient substance abuse
program at The Rectory Women’s Recovery Center in San Pablo, where she was
described as an actively engaged “model resident,” who sets a positive example for other
residents.
       The report also stated that Mother had weekly visits with her children since she
had been released from custody, which went “exceptionally well.” The bureau
authorized overnight visits with Mother at her program, one of which had already taken
place. Again, it was assessed as having gone “exceptionally well.” The bureau
anticipated extending the visits and Mother continued to demonstrate her ability to keep
the children safe while addressing her substance abuse and anger management issues.
       The bureau’s assessment of Mother acknowledged that she did “exceptionally well
in treatment” and was expected to graduate her current residential treatment in late
October 2015. She was to be honored as the “mistress of ceremonies” at the Ujima
Recovery Award Ceremony and her primary counselor described her participation in the
program as “exemplary.” She had already contacted an outpatient treatment center and
anticipated promptly entering the program when she graduated from The Rectory.
Mother’s probation officer “copiously laud[ed] her for her continued adherence to her

                                             4
case plan and compliance with meetings, drug testing and all other components of her
probation case.” The bureau, nonetheless, was concerned about “her ability to maintain
her sobriety outside of a structured, program especially given her history of continued
alcohol abuse while still in outpatient treatment.” It noted that notwithstanding her
history of exemplary participation in programs, she continued to place the children at
risk. It specifically noted the July 7, 2015 incident, when she drove with the children
when she was drunk. The bureau was especially concerned that this had happened while
she was in treatment. Similarly, it expressed concern that her anger and emotional
problems presented an “exceptionally high” risk of relapse, given her relatively short
treatment, when seen in the context of her past trauma. In summary, the bureau wrote,
“While her compliance is admirable, she has not yet demonstrated her ability to
internalize lessons learned and use them to cope with stress and anger without resorting
to anger and substance abuse. . . . Thus far . . . she has not sufficiently demonstrated her
capacity to effectively resolve problems without destructive behaviors, and the bureau
contends that additional time is needed for her to demonstrate that she can make the
positive changes needed to keep her children safe from harm.”
       The court adopted the bureau’s findings and recommendations contained in the
October 20 report. Mother was required to participate in mental health counseling
designed to address her past trauma and assist her in developing coping strategies to deal
with her anger and stress, to complete a mental health evaluation by a licensed therapist,
to participate in a domestic violence program aimed at developing positive
communication techniques to resolve conflict, to engage in parenting education to learn
appropriate ways to handle her children and, after successfully completing and graduating
from her residential treatment program, she was required to complete a substance abuse
outpatient program. The court set the six-month review hearing for April 12, 2016.
       In its six-month report, the bureau reported that the children were stable in their
placement. K.D. II was growing and thriving; K.D. I was active, talkative, and nearly
potty-trained. Mother had started her outpatient treatment and all went well for the first
30 days. However, on December 5, 2015, when the foster mother picked up the children

                                              5
after their visit with Mother, Mother appeared to be intoxicated. The social worker
attempted to contact Mother but Mother did not contact the social worker for eight days.
When she did she explained that she had been sick, so she had taken NyQuil cold
medication—which she had just learned, made her “look high.” By the end of December
2015, Mother was experiencing “a full-blown relapse”—arriving at group sessions drunk
and also testing positive for alcohol. On January 19, 2016, Mother was placed on a
“disciplinary contract,” which she signed in the presence of her drug counselor and
probation officer. Despite this effort, she was discharged from the Ujima West outpatient
program on February 1, 2016, because she abruptly left in the middle of a group session
without notifying staff. She had also violated her disciplinary contract and had not
consistently submitted to random drug testing. Mother had no further contact with the
bureau until February 24, when she called to say that she had been admitted to The
Rectory, an inpatient program. The bureau then arranged a multidisciplinary case
conference, held on March 10, 2016. At this meeting, Mother presented well; she seemed
well-organized and clean; she participated in the meeting freely.
       At the beginning of this reporting period, the children were having unsupervised
visits with the parents on weekends. When Mother relapsed, the unsupervised visits were
discontinued. When she entered The Rectory, Mother began to have weekly two-hour
visits with her children. The report noted that the bureau could not determine whether
Mother had developed a domestic violence relapse prevention plan; the report noted that
she had not been able to control her negative behavior while intoxicated.
       With respect to Mother, the bureau was concerned about her “ongoing substance
abuse issues” coupled with her “propensity to manifest exemplary conduct” in a
“program environment.” The report noted her simultaneously drinking alcohol, while
attempting to function normally, as if the professional staff were unaware of what she
was doing. Because the bureau believed that the children could not be safely returned to
either parent, it recommended that the court terminate reunification services.
       The court held a contested hearing on June 15, 2016. There were multiple factors
that contributed to the bureau’s recommendation that services be terminated. The

                                             6
testifying social worker agreed that one of the reasons was that Mother was “almost out
of time.” Her children were under the age of three and the bureau had to consider her
behavior over the entire six months of the reporting period. She had had two relapses.
Furthermore, Mother had two older children who were either placed with the bureau or
with their paternal grandparent.
       Mother testified that her current treatment program, unlike earlier programs,
would prevent her from relapsing. She now had a sponsor. She was addressing issues
with her therapist that had previously been unaddressed. She intended to go to 90
meetings in 90 days and, unlike previously, to work the steps.
       For the six months prior to her hearing, Mother had consistently visited with the
children once per week. She did not have any overnight visits with the children. Finally,
Mother expressed the hope that she and the children’s father would get back together.
       The juvenile court terminated reunification services and set a section 366.26
hearing for October 5, 2016. In doing so, the court acknowledged that Mother loves her
children, but recognized the tragic effects of alcoholism. It recognized Mother’s efforts
and her relapses. Given the long-standing problem Mother faces, the juvenile court
opined it would “take a long time to cure” and, therefore, did not believe that the issue
would be resolved in the limited time remaining.
       Mother timely filed a notice of intent to file a writ petition and filed the petition
on July 22, 2016. This court issued an order to show cause, the bureau filed its
opposition, both parties waived oral argument.
                                       DISCUSSION
       We review an order denying reunification services for substantial evidence. (In re
Harmony B. (2005) 125 Cal.App.4th 831, 839.) If the evidence relied on by the juvenile
court is “reasonable, credible, and of solid value, such that a reasonable trier of fact could
find the court’s order was proper based on clear and convincing evidence” the juvenile
court’s order is to be affirmed. (Id. at pp. 839-840.)
       For children who are younger than three years old when first removed from their
parents’ physical custody, court-ordered services are to be provided for six months from

                                              7
the dispositional hearing, but no longer than 12 months from when the child entered
foster care (unless the child is returned to the parents’ home). (§ 361.5, subd. (a)(1)(B).)
The juvenile court must order the physical return of the child to the parent unless it finds
by a preponderance of the evidence that the return would create “a substantial risk of
detriment to the safety, protection, or physical or emotional well-being of the child.”
(§ 366.21, subd. (e)(1).) If the court finds by clear and convincing evidence that the
parent failed to participate regularly and make substantive progress in the parent’s
treatment plan, the court may schedule a 366.26 hearing within 120 days. (§ 366.21,
subd. (e)(3).) However, if the juvenile court finds either that there is a substantial
probability that the child can be returned to the parent within six months or that
reasonable services were not provided, the court is to continue the case to the 12-month
hearing. (Ibid.; see also Fabian L. v. Superior Court (2013) 214 Cal.App.4th 1018, 1027-
1028.)
         For children who are older than three years old when removed from their parents,
the presumptive rule is that reunification services are to be provided for 12 months
(§ 361.5, subd. (a)(1)(A)); however, due to the “ ‘ “unique developmental needs of
infants and toddlers,” ’ ” the presumptive period for court-ordered services is only six
months when there is a relatively low likelihood of successful reunification. (M.V. v.
Superior Court (2008) 167 Cal.App.4th 166, 174-175, citing Daria D. v. Superior Court
(1998) 61 Cal.App.4th 606, 611-612.) Juvenile dependency cases require the court to
balance the goal of successful reunification, which involves meeting parental needs for
individualized support, versus the children’s needs for stability and permanency. By
distinguishing between children who are younger and older than three years old, the
Legislature has slightly tipped the balance in favor of meeting the young children’s needs
for stability and permanency as quickly as possible. This does not eliminate the
possibility of reunification with infants, but it does establish a strict timetable that does
not allow for second and third chances when a parent suffers a significant relapse.
         In this case, Mother was seen by her parole officer as a model parolee even before
court-ordered services were initiated. When she was in an inpatient program at the

                                               8
Rectory she was viewed as a “model resident.” At the program she was judged to be
doing “exceptionally well in treatment.” Her counselor described her participation in the
program as “exemplary.” Her probation officer “copiously laud[ed] her.” Yet despite
her exceptional efforts, she has been plagued by two relapses while in treatment: one in
July 2015, while in treatment at Ujima when she drove with the children while
intoxicated, and from December 2015 to February 2016, when she was discharged from
the Ujima West program. Due to Mother’s relapse her visiting privileges with the
children were curtailed—going from overnight to unsupervised to supervised visits. To
her credit, weeks after she was terminated from the Ujima West program, Mother seemed
to pull herself together again, attended a multidisciplinary case conference and re-
enrolled in an inpatient program.
       The continuation of Mother’s pattern—excellent participation in organized
programs, but repeated periods of uncontrolled drinking, coupled with the need for
greater restrictions in her visiting privileges and her past inability to care for her older
children, provides substantial evidence supporting the juvenile court’s finding that
returning the children to Mother would create a substantial risk to their safety and
physical and emotional health. Moreover, these facts constitute clear and convincing
evidence that Mother failed to make “substantive progress” in her treatment plan,
justifying the setting of a section 366.26 hearing. Tragically, although Mother has made
genuine efforts to end her dependence on alcohol, as the juvenile court suggested, the
trauma she has endured apparently prevents her from demonstrating sufficient progress in
the short time frame allowed for the court to make the necessary findings to extend the
period for reunification services.

                                       DISPOSITION
       The petition for an extraordinary writ is denied. Our decision is immediately final
as to this court. (Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                               9
                                 _________________________
                                 Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




A148651

                            10